Title: Wednesday June the 13th 1781.
From: Adams, John Quincy
To: 


       This morning Mr. Cerisier came here and said that he had read in the Brussels Gazette, that there had been a second action between Lord Cornwallis and General Green, that General Green had been repulsed with the loss of 400 men, but he says he don’t know by which way the news comes.
       At eleven o’clock I went to take a walk with Mr. Bordly and brother Charles; we met Mr. Le Roi on the Way. He ask’d us to go to Sloot Sloten with him this afternoon, we told him we would.
       Mr. Cerisier din’d with us, after dinner brother Charles and I went to Sloot, which is a small village, about 7 Miles from Amsterdam, we found Mr. Hartsinck, Mr. Le Roi, Young Mr. Chabanel, Mr. Scravensvert, and Mr. Menoir there; we went into water, in the Haerlem meer. We got home at about half past 8 o’clock.
       From Guthrie’s Grammar. (continued from yesterday) Chap 4th §: 4th.
      